Title: To Thomas Jefferson from David Prentice, 22 March 1806
From: Prentice, David
To: Jefferson, Thomas


                        
                            Sir
                            
                            Phila. 22d. March 1806
                        
                        Knowing the encouragement you have always given to every improvement connected with the agriculture of your
                            country, I make no apology for troubling you with this letter, hoping that the subject of it must be interesting to one
                            who has the good of the farmers so much at heart.
                        I have seen, in the travels of the Duc de Rochefoucalt, an account of a threshing machine in your possession,
                            made upon the plan of that invented in Scotland sometime ago. It is not said how you obtained it whither by importation,
                            or by employing some mechanic, who understood the principles of Meikle’s Scotch machine.—Whichever was the case, it will
                            give you pleasure to learn, that other farmers are now beginning to follow your example, and to enjoy the benefits derived
                            from the employment of those machines.
                        I came from Scotland about eighteen months ago.—my profession there had been that of a threshing machine
                            maker, and in that part of the country where I lived, these machines were in the greatest perfection:—I soon saw that
                            something to abridge the labour of threshing was much wanted in this country, and therefor made public my ability to
                            construct Meikle’s Scotch Threshing-Machine with the latest improvements.—In consequence of this several gentlemen applied
                            to me but I found them so generally prejudised against threshing machines in consequence of the many attempts and repeated
                            failures to construct them upon different principles, that I was looked on as another projector whose chief design was
                            against their pockets.—Confident, however, that the machines I made, had only to be seen to be adopted, I sacrificed my
                            time and money in constructing one or two, and engaged to take all the loss upon myself if they did not succeed. This
                            answered my expectations and I have now commissions for as many as it is in my power to make.
                        But the exertions of an obscure mechanic, are not likely to introduce an improvement so interesting to
                            farmers, into all those places where its employment would be advantageous.—My cause for troubling you now, is to beg your
                            assistance, who alone are capable of giving to this machine all the publicity it merits. It is not self interest which
                            prompts me to this. I have as much employment in this state as I could wish for; but I must confess that it would gratify
                            me much, to be the means of generally introducing such an important improvement in the united states, or to be taken
                            notice of by their President.
                        The names of some of the following gentlemen who have employed me. Wm. Bakewell (nephew to the English
                            breeder) Willm. Young near Wilmington Dela. John Tothem near Havre de grace, Cyrus Jacob of Spring grove forge Lancaster
                            Co. Jo. Priestly Northumberland, Col. Butler St. Simon’s Georgia and Dr. James Maese Phila. may be known to you, and any of
                            them would be glad to satisfy any one enquiring concerning the efficacy of their machines.
                        Besides the threshing mill, there are many other emploiments of husbandry used in Britain which would be of
                            great service [to] the farmer were they introduced here. Some of those
                            which I have made may deserve mention. Cartwright’s three furrow plows which will do as much work as three common plows,
                            is easily drawn by 4 horses and requires no holder. Ducket’s trenching plow, which takes two furrows in depth and turns
                            the under one uppermost.—Cook’s drill for sowing wheat.—Scotch tumit drill, which can be made to sow corn or any other seed,
                            and the Roxbury plow for horse hoeing any sort of crop sown in drills.—But too much caution is some part of the
                            character of the greatest part of the farmers I have seen; they will forego all the advantages derived from the use of
                            improved implements sooner than employ one the[y] do not know, especially if he is a foreigner.
                        There is an improvement in wheel carriages lately [introduced] in
                            Britain.—It consists in throwing the load upon a greater number of wheels than what is commonly used. It has been
                            repeatedly proven that a horse will pull six small waggons with 12 Cwt in each upon a level rail road. With more
                             than he could draw one containing 40 Cwt. The same principle is likewise introduced in stages by using eight wheels in the place
                            of four, and besides being much easier drawn it contributes much to the ease of the passengers, for, the four fore wheels
                            being framed together, and the four hind ones the same, and the body resting upon the center of each frame, it is obvious
                            that when the wheel sinks or rises it can only give half it’s motion to the body, unless the wheels should go over a stone
                            at the same time.
                        Again hoping that the subject will excuse my presumption I am Sir Your most humble Sert
                        
                            David Prentice
                            
                     [No 16] Carters Alley
                        
                    